         Case 2:11-cr-20124-JWL Document 48 Filed 06/03/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

United States of America,

                      Plaintiff,

v.                                                                Case No. 11-20124-JWL


Douglas M. Schuler,

                      Defendant.

                                   MEMORANDUM AND ORDER

       On March 19, 2021, the court issued an order denying in part and dismissing in part

defendant’s motion to vacate his conviction and sentence based upon Federal Rule of Civil

Procedure 60(b)(2), (4) and (6); Federal Rule of Criminal Procedure 36; 28 U.S.C. § 1651; and

18 U.S.C. § 3582(b). In that motion, defendant sought relief based on his assertion that certain

special conditions of his supervised release were not made known to him at his sentencing hearing.

According to defendant, the written judgment conflicts with the oral judgment such that the court

was required to amend the written judgment to remove the special conditions not orally

enumerated during sentencing.

       The court rejected this argument because the record reflected that the court, at sentencing,

confirmed with defendant that he had reviewed the contents of the presentence report with his

counsel; expressly indicated its intent “to impose each of the mandatory and special conditions of

supervision as set forth in Part D of the presentence report;” and the written judgment enumerated

the special conditions of defendant’s supervised release as set forth in the presentence report. In

so holding, the court relied in large part on the Tenth Circuit’s decision in United States v. Allison,
         Case 2:11-cr-20124-JWL Document 48 Filed 06/03/21 Page 2 of 4




531 Fed. Appx. 904 (10th Cir. 2013). In Allison, the Circuit emphasized that the defendant, like

defendant here, confirmed in open court that he had reviewed the presentence report before

sentencing; that the court orally announced its intent to include each of the special conditions of

supervised release set forth in the presentence report; and that those conditions were reproduced

verbatim in the defendant’s judgment and sentence. Id. at 905. In other words, the oral and written

sentences did not conflict and no error existed. Id. at 905-06.

       This matter is now before the court on defendant’s motion for reconsideration (doc. 44) of

the court’s March 19, 2021 memorandum and order.1 In his motion, defendant urges that the

court’s reliance on Allison was error. According to defendant, the district court’s opinion in

Allison reflects that the court in fact orally enumerated each of the special conditions of supervised

release at the sentencing hearing. See United States v. Allison, 2013 U.S. Dist. LEXIS 65483, at

*2-3 (D. Kan. May 8, 2013) (“The transcript of the sentencing hearing clearly reflects that the

court imposed each of the special conditions orally at the sentencing hearing and that the written

judgment is consistent with the oral sentence.”). Notably, the court in Allison did not state that

the transcript reflected that the court “enumerated” each of the special conditions of supervised

release orally at the sentencing hearing. Rather, the court stated that it “imposed” each of the

special conditions orally at the sentencing hearing. And a review of the sentencing transcript

indicates that the court imposed those conditions in the way they were imposed in defendant’s

case—by confirming with defendant and his counsel that they had reviewed the PSR together; by



1
 In his underlying motion, defendant also asked the court to reduce his sentence to time served
based on his rehabilitation efforts and COVID-19 pandemic. Defendant does not seek
reconsideration of that aspect of the court’s memorandum and order.
                                                  2
         Case 2:11-cr-20124-JWL Document 48 Filed 06/03/21 Page 3 of 4




confirming that defendant had no objections to the special conditions recommended in the PSR;

by incorporating by reference each of the special conditions of supervision set forth in the PSR;

and finally by ensuring that the special conditions set forth in the PSR were included verbatim in

the written judgment issued after the sentencing hearing. Id. at *2. Contrary to defendant’s

assertion, then, the court in Allison did not orally enumerate each of the special conditions of

supervised release. The court’s reliance on Allison, then, was entirely appropriate and Allison

remains persuasive to the court on the issue raised by defendant in his underlying motion.

       Defendant also contends that the Tenth Circuit has held that special conditions of

supervised release must be orally pronounced at sentencing. But the two cases cited by defendant

do not stand for that principle. In United States v. Jim, 804 Fed. Appx. 895, 900 (10th Cir. 2020),

the government conceded that it was error for the district court to impose a special condition in its

written judgment when the court had expressly agreed to exclude that special condition during its

oral pronouncement of the sentence.          That case, then, simply recognizes that the oral

pronouncement controls in the event of a conflict. See id. In United States v. Blair, 933 F.3d

1271, 1272 (10th Cir. 2019), the Circuit held that a special condition of supervised release

regarding computer use was impermissibly broad and the district court abused its discretion by

imposing it. In response to the government’s argument that the district court did not intend the

condition to reach so broadly, the Circuit reiterated that “an oral pronouncement of sentence from

the bench controls over written language,” and highlighted that the district court, when it orally

explained the condition from the bench, indicated its intent for the condition to operate as a

complete ban. Id. at 1278. Nothing in Jim or Blair, then, supports defendant’s argument that each

special condition of supervised release must be orally enumerated at sentencing.

                                                 3
         Case 2:11-cr-20124-JWL Document 48 Filed 06/03/21 Page 4 of 4




      For the foregoing reasons, the court denies defendant’s motion for reconsideration of its

March 19, 2021 memorandum and order.



      IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

reconsideration (doc. 44) is denied.



      IT IS SO ORDERED.



      Dated this 3rd day of June, 2021, at Kansas City, Kansas.



                                               s/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                              4
